AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                        Page 1 ofl   -q-
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                         JUDGMENT IN A CRIMINAL CASE
                                     V.                                               (For Offenses Committed On or After November 1, 1987)


                  Miguel Angel Garcia-Morano                                          Case Number: 3:19-mj-23112

                                                                                      Grant L. dd              F111==-==-----.
                                                                                      Defendant's A torney

REGISTRATION NO. 87898298                                                                                       AUG O5 2019
THE DEFENDANT:                                                                                      CLe;,,,; 1,S JiSlr'IICT COURT
                                                                 ' .'..t_ _ _ _ _ _ _ ___!,."..,',,,,,,,....
                                    1 f .:'..o:'.:m~p'.'.'.1ai:'.:n.'
 IZl pleaded guilty to count(s) ..:_::::o~C'                                                §;lUTHf1f'N      ________                ..£!!!!:!'!.I---
                                                                                                              \.,'i/,l ,·r11cr OP C/\LI_F_o_ RNIA

 D was found guiltyto count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                                    Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                          1

 D The defendant has been found not guilty on count(s) - - - - - - - - - - ~ - - - - - - - ' - - - -
 •     Count(s) - - - - - ' - - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              ,~ TIME SERVED                                   •    ------~_days

 IZl   Assessment: $10 WAIVED IZl Fine: WAIVED
 IZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative, ------'--------- charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change ofnaine, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Monday, August 5, 2019
                                                                                   Date of Imposition of Sentence



                                                                                 niilL~ll::;ifocK
                                                                                 UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                             3:19-mj-23112
